Citation Nr: 0716401	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  00-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for hypertension, to 
include as secondary to a low back disorder.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to a low 
back disorder.

6.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to a low back disorder.




REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.  He had additional active service of seven days 
in 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's case was remanded, in part, to obtain VA 
treatment records for the period from January 1999 to the 
present from the VA medical center (VAMC) in Birmingham, 
Alabama, in April 2004.  The veteran had reported receiving 
treatment at that facility and a VA facility in Jasper, 
Alabama.  A second remand from July 2004 also directed that 
the records be obtained.  

A deferred rating decision from May 2006 acknowledged the 
requirement to obtain the records.  The decision contained an 
instruction to print out the required records.  However, if 
this was done, the records were not associated with the 
claims folder.

The RO did request the records from the VAMC, via a VA Form 
10-7131, in May 2006.  The VAMC responded that same month but 
only provided copies of VA examination reports and associated 
tests dated in 2006.  

The veteran has made repeated statements of his treatment at 
VA facilities in Jasper and Birmingham.  The records must be 
obtained and associated with the claims folder.  Any future 
request should be sure to include records from the Jasper 
facility as well as the Birmingham VAMC.  

In addition, the Board remand of April 2004 requested a VA 
examination to address the veteran's three orthopedic-related 
issues of low back disorder, osteoarthritis, and bilateral 
hip disorder.  The remand also posed several specific 
questions for the examiner to answer.  

The veteran was afforded a VA orthopedic examination in May 
2006.  He was provided a thorough examination and the 
examiner provided a good review of the claims folder.  
However, the opinion expressed did not fully address the 
question in regard to the osteoarthritis issue.  The examiner 
did not specifically identify the areas where osteoarthritis 
was present.  Consequently, there was no nexus opinion 
regarding any existing osteoarthritis and the veteran's 
dorsal scoliosis that was noted in service.  

The Board notes that arthritis of the thoracic spine was 
noted on x-ray reports in records from Dr. Morgan in 1980 and 
1985.  Cervical spine arthritis was also noted in the same 
records.  The examiner noted the findings in her report.  The 
examiner did state that there was no connection between 
degenerative joint disease of the cervical spine and the 
scoliosis.  However, no opinion was expressed in regard to 
the thoracic spine arthritis.  The examiner should be asked 
to address the thoracic spine issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from 
VAMC Birmingham, and any affiliated 
VA facilities, especially Jasper, 
Alabama, for the period from January 
1999 to the present.

2.  Return the claims folder to the 
VA orthopedic examiner that 
conducted the examination in May 
2006.  The examiner should be asked 
to address the following:

(1) Is there current medical 
evidence of osteoarthritis?  If so, 
identify the area(s) of arthritis.

(2) If osteoarthritis is shown, the 
examiner is asked to opine whether 
there is at least a 50 percent 
probability or greater that any 
diagnosed osteoarthritis is related 
to the veteran's in-service 
scoliosis of the dorsal spine noted 
in the July 1962 separation 
examination?  

If the same examiner is not 
available, the veteran should be 
afforded a new examination for this 
issue.  The examiner should be 
requested to answer the same 
questions for the osteoarthritis 
issue.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits sought 
are not granted, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



